Case: 21-2026   Document: 44     Page: 1   Filed: 03/18/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 KIMERA Y. HARBIN,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-2026
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-7386, Judge Michael P. Allen.
                 ______________________

                 Decided: March 18, 2022
                 ______________________

    MAXWELL DOUGLAS KINMAN, Alexander, Webb, and
 Kinman, Mason, OH, for claimant-appellant.

     ALISON VICKS, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by BRIAN M.
 BOYNTON, CLAUDIA BURKE, MARTIN F. HOCKEY, JR.;
 CHRISTOPHER O. ADELOYE, Y. KEN LEE, Office of General
 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
Case: 21-2026    Document: 44     Page: 2   Filed: 03/18/2022




 2                                    HARBIN   v. MCDONOUGH



                  ______________________

     Before DYK, SCHALL, and TARANTO, Circuit Judges.
 SCHALL, Circuit Judge.
     Kimera Y. Harbin appeals the February 25, 2021 deci-
 sion of the United States Court of Appeals for Veterans
 Claims (“Veterans Court”). Harbin v. McDonough, No. 19-
 7386 (Vet. App. Feb. 25, 2021), App. 1–6. In that decision,
 the Veterans Court affirmed the September 18, 2019 deci-
 sion of the Board of Veterans’ Appeals (“Board”), in which
 the Board ruled that Mrs. Harbin’s appeal of the denial of
 her claim for survivor death benefits was untimely. App.
 102. For the reasons set forth below, we dismiss Mrs. Har-
 bin’s appeal for lack of jurisdiction.
                       BACKGROUND
                             I.
     Mrs. Harbin is the surviving spouse of veteran Donald
 R. Harbin, who served in the United States Army from Jan-
 uary 1969 to January 1971 and who earned a Purple Heart
 for his service. App. 1. On November 29, 2012, Mrs. Har-
 bin filed a claim for survivor death benefits with the De-
 partment of Veterans Affairs (“VA”) seeking to establish
 service connection for the cause of Mr. Harbin’s death.
 App. 14–26. In due course, the VA Regional Office (“RO”)
 issued a rating decision denying her claim because the rec-
 ord did not establish an etiological link between Mr. Har-
 bin’s cause of death and his active duty service. App. 28.
 On November 18, 2013, the RO issued another rating deci-
 sion addressing additional evidence submitted by Mrs.
 Harbin but maintaining the denial of service connection.
 App. 36–37.
     Mrs. Harbin then filed a notice of disagreement with
 the RO’s November 18, 2013 rating decision. App. 42. On
 December 2, 2015, the RO mailed Mrs. Harbin a Statement
 of the Case (“SOC”) confirming the denial of service
Case: 21-2026    Document: 44      Page: 3    Filed: 03/18/2022




 HARBIN   v. MCDONOUGH                                      3



 connection. App. 43–68. The SOC and the letter accompa-
 nying it advised Mrs. Harbin that she had 60 days to file a
 substantive appeal with the RO. App. 43–44; App. 60.
 Mrs. Harbin subsequently filed an appeal on a VA Form 9,
 which she signed and dated February 6, 2016. App. 70. 1
 The appeal was received by the VA on February 9, 2016.
 Id.
      On February 26, 2016, the RO sent Mrs. Harbin a letter
 advising her that her Form 9 submission was untimely be-
 cause it was not submitted within the 60-day period. App.
 72. The letter noted that the SOC was mailed December 2,
 2015; therefore, Mrs. Harbin had until January 31, 2016,
 to file an appeal. Id. Mrs. Harbin filed a timely notice of
 disagreement with that decision, in which she acknowl-
 edged that her representative had “failed to submit [the
 Form 9] on time.” App. 76. Mrs. Harbin first requested,
 then later cancelled, a hearing request, and her representa-
 tive submitted a statement “conced[ing] that her substan-
 tive appeal was a few days late” but requesting that the
 Board waive the timeliness requirement and accept her
 Form 9. App. 99–100.
     On September 18, 2019, the Board issued its decision,
 in which it determined that Mrs. Harbin’s Form 9 was un-
 timely. App. 102. The Board considered the postmark rule,
 which states, in relevant part, that responses that are post-
 marked prior to a filing time limit will be accepted as
 timely, but that if the postmark is not of record, the post-
 mark date will be presumed to be five days prior to the date
 the document was received by the VA, excluding weekends
 and holidays. App. 104; 38 C.F.R. § 20.305(a) (2015). 2


     1   The copy of Mrs. Harbin’s VA Form 9 that is in the
 record is difficult to read but was either signed on February
 5 or February 6 of 2016. App. 70; App. 5 n.31.
     2   The VA made significant revisions to title 38 of the
 Code of Federal Regulations to implement the Veterans
Case: 21-2026    Document: 44      Page: 4   Filed: 03/18/2022




 4                                     HARBIN   v. MCDONOUGH



 Because the postmark on the envelope in which the VA RO
 sent Mrs. Harbin’s Form 9 to the Claims Intake Center and
 the date-stamped receipt on the Form 9 both indicated a
 date of February 9, 2016, the Board found that Mrs. Harbin
 could not benefit from the rule because February 9, 2016
 was nine days after the deadline, which the Board stated
 was February 2, 2016. App. 104; see J.A. 71. In addition,
 when considering Mrs. Harbin’s argument that her repre-
 sentative failed to submit the VA Form 9 on time, the
 Board observed that the date Mrs. Harbin signed the Form
 9, February 6, 2016, was after the 60-day deadline. Id. at
 104–05. 3 After determining that there were no factors pre-
 sent that could excuse Mrs. Harbin’s untimely filing, the
 Board denied Mrs. Harbin’s appeal. Id. at 105–06.
                             II.
     Mrs. Harbin appealed to the Veterans Court. Before
 the court, Mrs. Harbin argued that the Board erred be-
 cause it failed to apply the postmark rule or provide an ad-
 equate statement of reasons or bases for why the rule
 should not apply. App. 3. Mrs. Harbin argued that, be-
 cause her Form 9 was not postmarked, application of the
 postmark rule would require a presumption that it was re-
 ceived on February 2, 2016, which is the date the Board
 indicated was the end of the 60-day period. Id. at 2–3.
 Mrs. Harbin also argued that the Board erred when it


 Appeals Improvement and Modernization Act of 2017
 (“AMA”), Pub. L. No. 115-55, 131 Stat. 1105 (Aug. 23,
 2017). See VA Claims and Appeals Modernization, 84 Fed.
 Reg. 138, 182 (Jan. 18, 2019) (redesignating pre-AMA 38
 C.F.R. § 20.305 as § 20.110). Since the pertinent events
 here took place before these changes were made, we refer
 to the pre-AMA version of the regulation.
     3   As the Veterans Court observed, the signing date
 February 5, 2016, also would be after the 60-day deadline.
 App. 5 n.31.
Case: 21-2026     Document: 44     Page: 5    Filed: 03/18/2022




 HARBIN   v. MCDONOUGH                                       5



 relied on the February 9, 2016 postmark, which was not
 related to the date she had mailed the Form 9 to VA but
 rather to the date the RO sent the Form 9 to the Claims
 Intake Center. Id. at 5. In her reply brief, Mrs. Harbin
 additionally argued that the presumption created by the
 postmark rule is not rebuttable. Id.
      The court rejected Mrs. Harbin’s arguments, finding
 that she had not rebutted evidence that her Form 9 could
 not have been postmarked February 2, 2016, because she
 signed the appeal on February 5 or 6, 2016, and because
 she had conceded twice to the VA that her Form 9 had been
 filed late. App. 4–5. Although the court agreed with Mrs.
 Harbin that the Board had erred when it relied on the Feb-
 ruary 9, 2016 postmark, the court ultimately determined
 that error was harmless, because the Board had relied on
 Mrs. Harbin’s signature date to support its finding that the
 Form 9 was untimely. Id. at 5. In addition, the court de-
 clined to address Mrs. Harbin’s argument that the post-
 mark presumption is irrebuttable because she had not
 included it in her opening brief. Id. In sum, having con-
 cluded that the Board’s factual determination that Mrs.
 Harbin’s appeal was not timely filed was not clearly erro-
 neous, the Veterans Court affirmed the Board’s decision.
 Id.
                         DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. 38 U.S.C. § 7292. We have
 jurisdiction to decide an appeal insofar as it presents a
 challenge to the court’s decision regarding a rule of law, in-
 cluding a decision about the interpretation or validity of
 any statute or regulation. Id. § 7292(a), (d)(1). However,
 we lack jurisdiction to entertain a challenge to a factual
 determination or a challenge to the application of a law or
 regulation to the facts of a particular case where, as here,
 the appeal presents no constitutional issue.               Id.
 § 7292(d)(2).
Case: 21-2026     Document: 44      Page: 6   Filed: 03/18/2022




 6                                      HARBIN   v. MCDONOUGH



     On appeal to this court, Mrs. Harbin argues that the
 Veterans Court and the Board failed to properly apply the
 postmark rule. That is, Mrs. Harbin argues, because 38
 C.F.R. § 20.305 is “clear” and “does not contain any excep-
 tions,” the postmark rule must be followed “regardless of
 the signed date on the VA Form 9 or any concessions to the
 agency.” Appellant’s Br. 17. The Veterans Court’s deter-
 mination that Mrs. Harbin’s argument is forfeited involves
 an application of a law or regulation to fact which is outside
 this court’s jurisdiction. 38 U.S.C. § 7292(d)(2).
     Moreover, to the extent Mrs. Harbin is disputing the
 underlying Board determination that the postmark pre-
 sumption had been rebutted, which the Veterans Court
 held was not clearly erroneous, that determination is a fac-
 tual one over which we also lack jurisdiction. Id.; cf.
 Eskridge v. Shulkin, 691 F. App’x 623, 624 (“Whether an
 appeal is timely filed is a factual determination that this
 court may not review.”).
     Accordingly, because Mrs. Harbin has not presented an
 issue over which we have jurisdiction, the appeal is dis-
 missed.
                        DISMISSED
                            COSTS
 No costs.